785 F.2d 309
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ALLIED RIGGERS, INC., Respondent.
86-5066
United States Court of Appeals, Sixth Circuit.
1/24/86

Before:  Engel, Contie, Milburn, Circuit Judges.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Allied Riggers, Inc., Columbus, Ohio, its officers, agents, successors, and assigns, enforcing its order dated 27 February 1984, in Case No. 9-CA-18903, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Allied Riggers, Inc., Columbus, Ohio, its officers, agents, successors, and assigns, shall:

1.  Cease and desist from:

3
(a)  In any like or related manner interfering with, restraining, or coercing employees in the exercise of their rights guaranteed by Section 7 of the National Labor Relations Act (hereinafter called the Act).


4
(b)  In any other manner interfering with, restraining, or coercing employees in the exercise of their rights guaranteed by Section 7 of the Act.


5
2.  Take the following affirmative action which the Board has found necessary to effectuate the purposes of the Act:


6
(a)  Offer Robert Lee Murray immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed and make him whole for any loss of earnings and other benefits suffered as a result of the discrimination against him, in the manner set forth in the remedy section of the Board's decision.


7
(b)  Remove from its files any reference to the unlawful 'refusal to recall' and notify the employee in writing that this has been done and that it will not be used against him in any way.


8
(c)  Preserve and, upon request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


9
(d)  Post at its premises in Columbus, Ohio, copies of the attached notice marked 'Appendix.'  Copies of said notices, on forms provided by the Regional Director for Region 9 of the National Labor Relations Board (Cincinnati, Ohio), after being duly signed by Respondent's representative, shall be posted by it immediately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, in duly signed by Respondent's representative, all places where notices to employees are customarily posted.  Reasonable steps shall be taken to ensure that said notices are not altered, defaced or covered by any other material.


10
(e)  Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT fail or refuse to recall or otherwise deny employment to employees because they engage in, or have engaged in, protected concerted activities.


15
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of rights guaranteed to you by Section 7 of the Act.


16
WE WILL offer to Robert Lee Murray immediate and full reinstatement to his former position or, if that position no longer exists, to a substantially equivalent position, without prejudice to his seniority or other rights and privileges, and WE WILL make him whole for any loss of earnings he may have suffered, less any interim earnings, plus interest.


17
WE WILL notify Robert Lee Murray that we have removed from our files any reference to our refusal to recall him and that the same will not be used against him in any way.


18
ALLIED RIGGERS, INC.


19
(Employer)


20
Dated --------

By -------- (Representative)

21
----- (Title)


22
This is an official notice and must not be defaced by anyone.


23
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Federal Office Building, Room 3003, 550 Main Street, Cincinnati, Ohio 45202, Telephone 513-684-3663.